DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-14, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180122898 (Park et al).
Concerning claim 1, Park discloses a substrate having a trench (24) and a contact recess (24) (Fig. 3B); a conductive pattern (25 left) in the trench and having a width less than a width of the trench;
a spacer structure (44) on a side surface of the conductive pattern; and
a buried contact (17) including a first portion spaced apart from the conductive pattern by the spacer structure and filling the contact recess, and a second portion on the first portion, the second portion having a pillar shape having a width less than a width of a top surface of the first portion,
wherein the contact recess has a curved profile (Fig. 3E),
the spacer structure includes a first spacer (30A) at an outermost side, the first spacer on the first portion of the buried contact, extending along the second portion of the buried contact, and contacting buried contact, a second spacer extending on the first spacer along the first spacer, and a third spacer extending along the side surface of the conductive pattern and the trench and spaced apart from the first spacer by the second spacer (Fig. 4N), and
the first spacer includes silicon oxide, and the second spacer includes silicon nitride ([0076] and [0097]).
Considering claim 13, Park discloses a substrate (11) including an element isolation layer (13) and an active region defined by the element isolation layer and arranged in a first direction;
a plurality of buried contacts (20)connected to the active region and arranged in a second direction different from the first direction (Fig. 5C);
a plurality of bit line structures (25 26 and 27) between the plurality of buried contacts that are adjacent to each other, the plurality of bit line structures extending across the active region in a third direction crossing the second direction; and
a spacer structure (44 and 45) extending in the third direction alongside surfaces of the plurality of bit line structures,
wherein each of the plurality of bit line structures includes a first bit line structure overlapping the active region and a second bit line structure overlapping the element isolation layer (Fig. 5C),
each of the buried contacts includes a first portion recessed into the element isolation layer and the active region between the first bit line structure and the second bit line structure, and a second portion on the first portion, the second portion having a pillar shape with a width less than a width of a top surface of the first portion (Fig. 5C),
a width of the first portion decreases away from a top surface of the substrate (Fig. 5C), and
the spacer structure includes a first spacer including silicon oxide and disposed at an outermost side, the first spacer extending along a side surface of the second portion, and a second spacer including silicon nitride and extending along the first spacer on the first spacer ([0076] and [0097]).
Continuing to claim 2, Park discloses wherein a width of the first portion decreases away from a top surface of the substrate (Fig. 4N).
Referring to claim 3, Park discloses wherein a boundary between the first portion of the buried contact and the second portion of the buried contact is positioned on a bottom surface of the first spacer (Fig. 4N).
Regarding claim 4, Park discloses wherein the top surface of the first portion of the buried contact is lower than a bottom surface of the second spacer (Fig. 4N).
As to claim 7, Park discloses wherein the spacer structure further includes a fourth spacer  on the third spacer (32), the fourth spacer (L2) filling the trench and including silicon nitride ([0076] and [0097]), and
the second spacer extends along the trench on the first spacer and the fourth spacer (Fig. 5C).
Concerning claim 8, Park discloses  wherein the spacer structure further includes a fifth spacer (51) on the fourth spacer, the fifth spacer being spaced apart from the first spacer by the second spacer (Fig. 5C),
the third spacer includes silicon nitride, and the fifth spacer includes air ([0111]).
Considering claim 9, Park discloses wherein the spacer structure further includes a fifth spacer on the fourth spacer, the fifth spacer being apart from the first spacer by the second spacer ([0111]), and
the third spacer and the fourth spacer include silicon oxide ([0077] and [0081]).
Continuing to claim 10, Park discloses wherein a bottom surface of the second spacer is lower than an uppermost surface of the fourth spacer (Fig. 5C).
Referring to claim 11, Park discloses wherein the conductive pattern includes a bit line contact on the trench and a bit line structure on the bit line contact ([0072]), and
a top surface of the bit line contact is higher than the top surface of the first portion of the buried contact (Fig. 5C).
Regarding claim 12, Park discloses wherein a width of the bit line contact is less than a width of the bit line structure ([0072] and Fig. 5C).
Pertaining to claim 14, Park discloses wherein the top surface of the first portion of the buried contact is on substantially the same plane as the top surface of the substrate (Fig. 5C).
As to claim 17, Park discloses wherein the substrate has a trench in the element isolation layer and in the active region (Fig. 5C),
the semiconductor device further comprising a bit line contact in the trench, the bit line contact having a width less than a width of the trench in the second direction (Fig. 5C),
the bit line structure is on the bit line contact and is electrically connected to the substrate through the bit line contact,
the spacer structure further includes a third spacer extending along a side surface of
the bit line structure, along a side surface of the bit line contact, and along the trench, with a
fourth spacer filling the trench on the third spacer, and a with fifth spacer on the fourth spacer, the fifth spacer filling a space between the second spacer and the third spacer,
the third spacer and the fourth spacer include silicon nitride, and the fifth spacer includes air ([0076]-[0077], [0081], [0097], [0111], and Fig. 5C).
Considering claim 18, Park discloses wherein the substrate further has a trench in the element isolation layer and in the active region,
the semiconductor device further comprising a bit line contact in the trench, the bit line contact having a width in the second direction less than a width of the trench,
the bit line structure is on the bit line contact and is electrically connected to the substrate through the bit line contact,
the spacer structure further includes a third spacer extending along a side surface of the bit line structure, along a side surface of the bit line contact, and along the trench, a fourth spacer filling the trench on the third spacer, and a fifth spacer on the fourth spacer, the fifth spacer filling a space between the second spacer and the third spacer,
the third spacer and the fifth spacer includes silicon oxide, and the fourth spacer includes silicon nitride ([0076]-[0077], [0081], [0097], [0111], and Fig. 5C).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 6, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180122898 (Park et al).
Continuing to claims 5, 6, 13, and 16, Park discloses forming the first portion , the buried contact, and the second spacer (Fig. 4N).
Park does not disclose the claimed configurations of the first portion, the buried contact, and the second spacer. 
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See MPEP 2144.04 IV B.
Therefore absent evidence that the claimed configurations are significant, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to try different configuration in order to arrive at the optimal configuration for device manufacture.

Allowable Subject Matter

Claims 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 19 recites the limitations a substrate having a gate trench; a gate electrode filling a part of the gate trench and extending in a first direction; a source/drain region on a side surface of the gate electrode; a plurality of buried contacts including a buried contact electrically connected to the source/drain region, the plurality of buried contacts being arranged in the first direction; a landing pad on the buried contact; a capacitor structure on the landing pad and electrically connected to the landing pad and the buried contact; a bit line structure extending in a second direction crossing the first direction between the plurality of buried contacts spaced apart in the first direction, the bit line structure including a conductive pattern and a capping pattern on the conductive pattern; and a spacer structure on a side surface of the bit line structure and extending in the second direction,
wherein in cross-sectional view taken along the first direction, the buried contact includes a first portion recessed into the substrate and having an elliptical hemispherical shape convex toward the substrate, and a second portion having a pillar shape having a width smaller than a width of a top surface of the first portion, the buried contact spaced apart from the bit line structure by the spacer structure. These limitations in combination with the other limitations as set forth in the claims are neither taught nor suggested in the prior art. Claim 20 depends from this claim and is allowable for at least that reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/VALERIE N NEWTON/Examiner, Art Unit 2897                                                                                                                                                                                                        09/08/22